 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 262Mueller Energy Services, Inc. and International Un-ion of Operating Engineers, Local Union No. 17.  Cases 3ŒCAŒ20542Œ1R and 3ŒCAŒ20542Œ2R February 6, 2001 DECISION AND ORDER BY CHAIRMAN TRUESDALE AND MEMBERS LIEBMAN  AND WALSH On May 4, 1998, Administrative Law Judge Eleanor MacDonald issued the attached decision. The Respon-dent filed exceptions and a supporting brief and the Gen-eral Counsel filed an answering brief.  Finding that the Respondent had timely filed a brief with the judge, but that the judge had not received the brief, the Board, by unpublished Order issued February 12, 1999, remanded the proceeding to the judge for her to reconsider the issues, the record, and her decision in light of both the Respondent™s and the General Counsel™s briefs. On May 14, 1999, the judge issued the attached supplemental decision, in which she reconsidered her prior decision as directed and reaffirmed the findings of fact and conclusions of law set forth in that decision. The Respondent filed exceptions and a supporting brief and the General Counsel filed an answering brief. The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision, the supplemen-tal decision, and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, find-ings, and conclusions1 and to adopt the recommended Order.                                                                                                                      1 The judge found, inter alia, that the Respondent violated Sec. 8(a)(1) of the Act by soliciting employees, in its second letter dated February 27, 1997, to resign from Local 17.  In its exceptions, the Respondent cites cases such as Ace Hardware, 271 NLRB 1174 (1984); Perkins Machine Co., 141 NLRB 697 (1963); Cyclops Corp., 216 NLRB 857 (1975); University of Richmond, 274 NLRB 1204 (1985); and Mari-posa Press, 273 NLRB 528, 529 (1984), for the proposition that an employer may lawfully inform employees of their right to revoke their authorization cards (including supplying information and forms) even if employees have not solicited such information, as long as the employer does not attempt to ascertain if employees avail themselves of the right, nor offers any assistance or otherwise creates a situation in which em-ployees would tend to feel peril in refraining from revocation.  Here, as the judge found, the Respondent did more than merely inform the em-ployees of their right to revoke their Local 17 authorization cards.  The Respondent™s first letter to employees, also dated February 27, 1997, contained an unlawful threat of job loss for those employees who sign with Local 17.  Thus, the Respondent created a situation in which the employees would tend to feel peril in refraining from revoking their cards.  In these circumstances, the Respondent could not lawfully in-form its employees of their right to revoke their authorization cards.  Accordingly, we agree with the judge that the Respondent™s solicitation of resignation from Local 17 violated Sec. 8(a)(1) of the Act. ORDER The National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and orders that the Respondent, Mueller Energy Services, Inc., West Seneca, New York, its officers, agents, suc-cessors, and assigns, shall take the action set forth in the Order.  William F. Trezevant, Esq., for the General Counsel. Roger L. Sabo, Esq. (Schottenstein, Zox & Dunn), of Colum-bus, Ohio, for the Respondent. Catherine Nugent, Esq., of Cheektowaga, New York, for the Charging Party. DECISION STATEMENT OF THE CASE ELEANOR MACDONALD, Administrative Law Judge.  This case was tried in Buffalo, New York,, on October 14, 1997.  The Complaint alleges that Respondent Mueller Energy Services, Inc., in violation of Section 8(a)(1) of the Act, inter-fered with its employees™ rights by the issuance of two docu-ments.  Respondent denies that it engaged in any violations of the Act. Upon the entire record, including my observation of the de-meanor of the witnesses, and after considering the brief filed by the General Counsel on December 17, 1997, I make the follow-ing1   FINDINGS OF FACT I.  JURISDICTION Respondent, a corporation with an office and place of busi-ness in West Seneca, New York, is engaged in providing gas line services.  Annually, Respondent provides services valued in excess of $50,000 to enterprises directly engaged in inter-state commerce.  I find that Respondent is an employer within the meaning of Section 2(2), (6), and (7) of the Act and that International Union of Operating Engineers, Local Union No. 17, is a labor organization within the meaning of Section 2(5) of the Act.   II. ALLEGED UNFAIR LABOR PRACTICES A. Background Respondent™s employees install pipelines for various local gas companies.  The employees are represented by Local 8-215 of the Oil, Chemical, and Atomic Workers.  In February 1997, Local 17 of the International Union of Operating Engineers was conducting an organizing campaign among Respondent™s em-ployees.  B. Supervisory Status The instant case arises from the distribution of two docu-ments by an employee of Respondent.  The General Counsel asserts that the documents were issued by a supervisor and that they contained matter which violated employees™ Section 7  1 The record is hereby corrected so that at p. 135, L. 6, it reads, ﬁPat was staying more in the office, Paul was going out in the field.ﬂ 333 NLRB No. 32  MUELLER ENERGY SERVICES 263rights.  The Respondent disputes 
the supervisory status of the 
employee who issued the documents and disputes their effect. 
The documents at issue herein 
were signed by Paul Gotto, a 
former employee of Respondent, who did not testify herein.  
Prior to the opening of the hearing, the General Counsel had subpoenaed from Respondent certain records which might have 
shed light on Gotto™s status.  Although directed to produce the 
records in a ruling on Respondent™s petition to revoke the sub-
poena, Respondent did not produce these records at the hearing.  
I therefore permitted General Counsel to introduce secondary 
evidence concerning Gotto™s alleged supervisory status.  Brad-
ley Olson, the president of Resp
ondent, testified that four field 
managers report to him.  All the crew members, including 
foremen, operators, laborers, and 
others report to the field man-
agers.  The field managers have 
the authority to hire and fire 

employees, they effectively recommend raises for employees 
and they grant time off to em
ployees.  In addition, Respon-
dent™s job description for field managers shows that they assign 
employees and evaluate employees.  I find that the field man-
agers are supervisors within the 
meaning of Section 2 (11) of 
the Act. 
Olson testified that Paul Gotto was a field manager in the 
Buffalo area.  Olson hired Gotto in the third week of February 
1997, to replace departing fi
eld manager Pat Patterson.
2  Ac-
cording to Olson, there was a period between the third week of 

February and the first or second week of March when Patterson 
remained on the job to take Gotto around, show him his duties, 
and introduce him to employees.  Olson stated that Gotto exer-
cised managerial authority and i
ssued instructions to the em-
ployees every morning even while Patterson remained on the 

job.  Employee David Saviano testified that at some point, both 
Patterson and Gotto were supervising employees; Gotto laid off 
Saviano in the first week of March 1997.  Employee Todd 
Coppola testified that in February 1997, he reported to Gotto 
and followed his instructions.  Gotto told Coppola how he 
wanted the jobs done and Coppola went to Gotto with his prob-

lems.  During this time Patters
on was backing out of his job and 
transferring everything to Gotto.  I conclude that Gotto exer-

cised supervisory authority with
in the meaning of Section 2 
(11) of the Act from the time he was hired in February 1997.   
C. Content of the Letters 
On February 27, 1997, Gotto is
sued a letter, which was dis-
tributed to employees in the field by the foremen.  The docu-
ment read in its entirety as follows: 
 To All MES, Inc. Employees, 
 As you all may have heard, operating engineers have been 
confronting various individuals within our company regarding 
signing up with the Operating Engineers, Local 17. 
 Mueller Energy Services, Inc. as you know has a ratified 
agreement with the Oil, Chemical and Atomic Workers Un-
ion, Local 8Œ215.   Which is affiliated with the AFLŒCIO, the 
largest union organization in the country. (sic) This affiliation 
has enabled our company to move
 into areas such as Buffalo, 
NY, and competitively bid work that is done by mostly non-
                                                          
 2 Gotto ceased working for Respondent in July 1997. 
union contractors while providing health insurance, a vacation 
fund and a pension plan for a
ll employees.  And keep rela-
tively busy twelve months a year. 
 Mueller Energy Services, Inc. has been successful in part to 
our union organization and intends to continue to recognize 
the OCAW as our union affiliate
. (sic)  Therefore those who 
choose to sign up with Local 17 should make sure they have a 
place of employment when they do, because as OCAW 
members, we will in no way hire building trades union mem-
bers, nor will we ever.  Signing with Local 17 will just get 
you a union card and a seat at the union hall waiting for a 
place of employment and waive your rights under the agree-

ment that Mueller Energy Services, Inc. abides by. 
 To continue employment at Mueller Energy, my best advice 

is to refer those persons from
 Local 17 to your foreman who 
will in turn refer them to myself.  If you have any questions 

regarding this matter, feel free to ask me. 
 Sincerely, 
 Paul Gotto 
 PG/pp  Olson stated that the two sets of initials at the bottom of the 
letter belonged to Gotto and Patterson. 
Olson testified that Gotto had not been authorized to send 
this letter.  When Olson learned of the letter, he directed Gotto 
to send another letter.  This se
cond letter, also dated February 
27, 1997, and addressed to all Union employees, read as fol-
lows:  We understand from comments of several employees that you 
have been approached by representatives of Local 17 and to 
sign authorization cards for that union. (sic)  We also under-
stand that you have been promised you will get more money 
if you join Local 17. 
 We want to emphasize a few points that are obviously not be-
ing made clear by representative
s of Local 17 in this matter. 
 1. Our company has a contract with the Oil, Chemical, and 
Atomic Workers Union . . . ocal 17 cannot change the terms 
and conditions of employment. . . .. 
 2. As an OCAW union contractor, this company could not 
bargain with Local 17 if it wanted to. . . . 
 3. As a member of this company, you are obligated to the un-
ion shop clause negotiated by this company with the OCAW 
. . .  If you do not tender your periodic dues, you can be sub-
ject to discharge for failure to do so. 
 4. If Local 17 is telling you they can get you better wages, 
then it would have to be with another company.  If they are 
talking about a job with one of their union employers, it is not 
likely to be in the gas industry. . . . 
5. Local 17 is a craft union.  –  Unless and until one becomes 

a journeyman within Local 17, one receives wages as an ap-
prentice. . . . 
6. We understand and appreciate that Local 17 has been at our 
doorstep because of a dispute they have with a contractor 
across the street, Arbys. . . . 
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 264 7. In addition to promising high
er pay, we understand the rep-
resentatives of Local 17 have stated that unless you sign with 
them, you will be subject to strikes and picketing. . . . This 
company will not allow anyone to act in such a fashion. . . . 
 8. If you wish to remain a member of Local 17 and seek em-
ployment opportunities that they offer, we would request that 
you give us at least two weeks advanced notice. . . . 
 Clearly Local 17 has not told you the complete story.  Part of 
the story they did not tell you is that you are free to resign 
from a union.  That is, you can simply advise Local 17 that 
you are resigning from their union.  It is a simple letter and we 
enclose a sample that you could send directly to that union.  
We express no opinion as to whether you should do 
so. . . .But, since we will continue to abide by our agreement 
with the OCAW which requires 
membership in their union, 
we see no reason you need to belong to two unions if you 
wish to remain working for our company.   
 The next page of this letter is a sample membership resigna-
tion and authorization card revo
cation form addressed to Local 
17. The first letter addressed to 
employees by supervisor Gotto 
and bearing the initials of Gotto and supervisor Patterson told 
employees that if they sign up with Local 17 they will not be 
hired by Respondent, but instead will have to find another job 
through the Local 17 union hall, and they will have waived 
their rights under the applicable collective bargaining agree-
ment between the OCAW and Respondent.  This language 
constitutes a direct threat that employees who join Local 17 
will lose their jobs with Muelle
r Energy Services.  Respondent 
thus violated Section 8 (a) (1) of
 the Act.  Further, the first 

letter told employees that to continue employment at Mueller 
Energy they should refer persons from Local 17 to a foreman 
who would in turn refer them to
 Gotto.  This statement clearly 
conditions continued employme
nt upon reporting persons en-
gaged in concerted activities to 
supervisors.  Respondent thus violated Section 8 (a) (1) of the Act.  
Eastern Maine Medical 
Center, 277 NLRB 1374Œ5 (1985). 
The second letter addressed to employees by Gotto pursuant 
to the direction of president Olson told employees that Respon-
dent was aware that they had been approached by representa-

tives of Local 17 and asked to join that Union.  By this lan-
guage Respondent created an impression among its employees 
that their union activities were under surveillance.  Respondent 
thus violated Section 8 (a) (1) of
 the Act.  Finally, the second 
letter told employees that they had no need to belong to Local 
17 since they were subject to a union shop membership re-
quirement with the OCAW and 
the letter provided employees 
with a sample resignation form to send to Local 17.  Respon-

dent did not merely provide em
ployees with information relat-
ing to union resignation, but by threatening employees in its 
first letter issued on February 27, that they would lose their jobs 
if they signed up with Local 17. Respondent created a stituation 
in which employees would tend 
to feel imperiled should they 
refrain from resigning.  Therefor
e, the statements relating to 
resignation from Local 17 constituted unlawful soliciation of 
resignation from union membership in violation of Section 8 (a) 
(1) of the Act..  Schenk Packing Co.
, 301 NLRB 487, 489 
(1991).   
At the instant hearing, Responde
nt contended that the second 
letter in some way remedied the 
violations contained in the first 
letter.  This contention does not me
rit serious consideration.  In 
order for the second letter effectiv
ely to repudiate th
e first letter 
it would have had to be specific and unambiguous with respect 
to disavowing the coercive language in the first letter and it 
would have had to assure employ
ees that in the future Respon-
dent would not interfere with th
e exercise of their statutory 
rights.  Passavant Memorial Area Hospital, 
237 NLRB 138
 (1978).   
CONCLUSION OF LAW 
By threatening employees that if they joined Local 17 they 
would lose their jobs and waive their rights under the existing 
collective-bargaining agreemen
t, by conditioning continued 
employment upon reporting persons engaged in concerted ac-
tivities to supervisors, by cr
eating an impression among em-
ployees that their union activitie
s were under surveillance, and 
by unlawfully soliciting employees to resign their membership 
in Local 17, Respondent violated 
Section 8 (a) (1) of the Act. 
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
On these findings of fact and conclusions of law and on the 
entire record, I issue the following recommended
3 ORDER The Respondent, Mueller Energy Services, Inc., West Se-
neca, New York, its officers, agents, successors, and assigns, 

shall  1. Cease and desist from 
(a) Threatening employees that if they join Local 17 they 
will lose their jobs and waive their rights under the esisting 
collective bargaining 
agreement, conditioning continued em-ployment upon reporting persons engaged in concerted activi-
ties, creating an impression that 
the union activities of employ-
ees are under surveillance and unlawfully soliciting employees 
to resign their membership in Local 17. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in West Seneca, New York,  copies of the attached notice 
marked ﬁAppendix.ﬂ4 Copies of the notice, on forms provided 
                                                          
 3 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
4 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
 MUELLER ENERGY SERVICES 265by the Regional Director for Region 3, after being signed by the 
Respondent™s authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 

consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since February 27, 1997. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 

on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 
National Labor Relations Act and has ordered us to post and abide 
by this notice
.  Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their own 
choice To act together for other mutual aid or protection 
To choose not to engage in an
y of these protected concerted 
activities. 
 WE WILL NOT threaten you with loss of your job and 
waiver of your rights under the existing collective-bargaining 
agreement if you join International Union of Operating Engi-
neers, Local Union No. 17. 
WE WILL NOT condition your continued employment upon 
reporting persons engaged in concerted activities.  
WE WILL NOT create the impression that your union activi-
ties are under surveillance. 
WE WILL NOT unlawfully solicity you to resign your 
membership in Local 17. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
 MULLER ENERGY SERVICES, INC. 
 William F. Trezevant, Esq., 
for the General Counsel.
                                                                                             
                                                           
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 Roger L. Sabo, Esq. (Schottenstein, Zox & Dunn), 
of Colum-
bus, Ohio, for the Respondent.
 Catherine Nugent, Esq., 
of Cheektowaga, New York, for the 
Charging Party.
 SUPPLEMENTAL DECISION 
STATEMENT OF THE CASE 
ELEANOR MACDONALD, Admini
strative Law Judge. On 
February 12, 1999, the National Labor Relations Board re-
manded the above-captioned proceeding to me, ordering that I 
shall prepare and serve on the pa
rties a Supplemental Decision 
containing findings of fact, conclusions of law, and a recom-
mended Order.  The purpose of the remand was so that I could 
reconsider the issues, the record and my prior decision in this 
proceeding in light of the Respondent™s and the General Coun-
sel™s briefs.  The Board found that although the Respondent had 
timely filed a brief with me I did not receive the brief and I was 
thus unable to consider it in issuing my prior decision in the 
instant matter.
1  Upon reconsideration of the issues, the record and my prior 
decision in light of the Respondent™s brief and the General 
Counsel™s brief, I make the following  
FINDINGS OF FACT 
I. JURISDICTION Respondent, a corporation with an office and place of busi-
ness in West Seneca, NY is enga
ged in providing gas line ser-
vices.  The Respondent admits 
that annually it provides ser-
vices valued in excess of $50,000 to National Fuel Gas Com-
pany.  The Complaint alleges that National Fuel Gas Company 
is an enterprise directly engaged in interstate commerce which 
meets a Board standard for the assertion of jurisdiction, exclu-
sive of indirect inflow or indirect outflow.  The Respondent™s 
Answer denies this allegation ﬁf
or want of knowledge.ﬂ  The 
record shows that the Respondent works for National Fuel Gas 

Company in New York State installing and maintaining distri-
bution gas lines.  In National Fuel Gas Distribution Corp., 308 NLRB 841 (1992), the Board found that National Fuel Gas 
Distribution Corp., a wholly owned subsidiary of National Fuel 
Gas Company, is a public utility incorporated in New York 
State and engaged in the purchase,
 distribution and retail sale of 
natural gas.  The utility has a principal office and place of busi-

ness in Buffalo, New York, and various facilities throughout New York State and Pennsylvania.  The Board found that the 
utility is an employer engaged 
in commerce within the meaning 
of the Act.  I find that the General Counsel has made a 
prima 
facie
 showing that the Respondent he
rein is an employer under 
the Act, and that the Respondent has not provided any facts to 

the contrary.  Respondent™s conjecture, stated in its brief, that 
there may have been changed circumstances in the status of 
National Fuel Gas Company since 1992 does not amount to a 
showing that in fact there have been changes.  I adhere to the 
finding in my prior decision that the Respondent is an employer 
within the meaning of Section 2(2), (6), and (7) of the Act.   
 1 My prior decision, JD(NY)Œ28Œ98, issued May 4, 1998.   
 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 266II. ALLEGED UNFAIR LABOR PRACTICES 
The Respondent™s brief urges that because its employees 
were covered by a contract w
ith the OCAW it was not unlawful 
for it to tell its employees that they could not join Local 17.  
The Respondent urges that because Local 17 could not become 
the employees™ bargaining agent at the time the alleged unfair 
labor practices occurred, its stat
ements to employees were not 
coercive.  Manifestly, the Re
spondent™s employees were enti-
tled to join any union they wished.  The fact that Local 17 
could not represent employees du
ring the time at issue does not 
entitle the employer to threaten employees with loss of em-

ployment and benefits under the ex
isting contract if they should 
decide to join Local 17.  N
one of the Respondent™s other 
unlawful statements to its employees were privileged by the 

fact that Local 17 could not be certified to represent the em-
ployees. 
All of the other arguments co
ntained in the Respondent™s 
brief address issues that were discussed in my prior decision.  
My view of the facts remains the same after a review of the 
record in light of the Respondent™s brief.  It is not necessary to 
repeat the prior factual and legal 
discussion here and I adhere to the findings of fact made in my prior decision. 
CONCLUSION OF LAW 
By threatening employees that if they joined Local 17 they 
would lose their jobs and waive their rights under the existing 
collective-bargaining agreemen
t, by conditioning continued 
employment upon reporting persons engaged in concerted ac-
tivities to supervisors, by cr
eating an impression among em-
ployees that their union activitie
s were under surveillance, and 
by unlawfully soliciting employees to resign their membership 
in Local 17, the Respondent viol
ated Section 8 (a) (1) of the 
Act.   
REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act. 
Based on my reconsideration of the issues, the record, and 
my prior decision in light of the Respondent™s brief and the 

General Counsel™s brief, I i
ssue the following recommended
2 ORDER The Respondent, Mueller Energy Services, Inc., West Se-
neca, New York, its officers, agents, successors, and assigns, 
shall 1. Cease and desist from 
(a) Threatening employees that if they join Local 17 they 
will lose their jobs and waive their rights under the existing 
collective-bargaining agreement, conditioning continued em-
ployment upon reporting persons engaged in concerted activi-

ties, creating an impression that 
the union activities of employ-
                                                          
                                                           
2 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
ees are under surveillance and unlawfully soliciting employees 
to resign their membership in Local 17. 
(b) In any like or related manne
r interfering with, restraining, 
or coercing employees in the exercise of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirma
tive action necessary to effec-
tuate the policies of the Act. 
(a) Within 14 days after service by the Region, post at its fa-
cility in West Seneca, New York, copies of the attached notice 
marked ﬁAppendix.ﬂ3 Copies of the notice, on forms provided 
by the Regional Director for Region 3, after being signed by the 

Respondent's authorized represen
tative, shall be posted by the 
Respondent immediately upon receipt and maintained for 60 
consecutive days in conspicuous places including all places 
where notices to employees are customarily posted. Reasonable 
steps shall be taken by the Respondent to ensure that the notices 
are not altered, defaced, or covered by any other material. In 
the event that, during the pendency of these proceedings, the 
Respondent has gone out of busine
ss or closed the facility in-
volved in these proceedings, the Respondent shall duplicate and 
mail, at its own expense, a copy of the notice to all current em-
ployees and former employees em
ployed by the Respondent at 
any time since February 27, 1997. 
(b) Within 21 days after service by the Region, file with the 
Regional Director a sworn certification of a responsible official 
on a form provided by the Region attesting to the steps that the 
Respondent has taken to comply. 
APPENDIX NOTICE TO EMPLOYEES 
POSTED BY ORDER OF THE 
NATIONAL LABOR RELATIONS BOARD 
An Agency of the United States Government 
 The National Labor Relations Board has found that we violated the 

National Labor Relations Act and has ordered us to post and abide 
by this notice. 
 Section 7 of the Act gives employees these rights. 
To organize 
To form, join, or assist any union 
To bargain collectively through representatives of their 
own choice To act together for other mutual aid or protection 
To choose not to engage in any of these protected con-
certed activities. 
 WE WILL NOT threaten you with loss of your jobs and 
waiver of your rights under the existing collective bargaining 
agreement if you join International Union of Operating Engi-
neers, Local Union No. 17. 
WE WILL NOT condition your continued employment upon 
reporting persons engaged in concerted activities. 
 3 If this Order is enforced by a judgment of a United States court of 
appeals, the words in the notice reading ﬁPosted by Order of the Na-
tional Labor Relations Boardﬂ shall 
read ﬁPosted Pursuant to a Judg-
ment of the United States Court of 
Appeals Enforcing an Order of the 
National Labor Relations Board.ﬂ 
 MUELLER ENERGY SERVICES 267WE WILL NOT create the impression that your union activi-
ties are under surveillance. 
WE WILL NOT solicit you to resign your membership in 
Local 17. 
WE WILL NOT in any like or related manner interfere with, 
restrain, or coerce you in the exercise of the rights guaranteed 
you by Section 7 of the Act. 
       MULLER ENERGY SERVICES, INC. 
  